EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In view of the supplemental claim amendments filed on 02/19/2021, this application is placed in condition for allowance. Upon further considerations in light of the latest amendments, the previously withdrawn claims 33-35 have been RE-JOINED with the claims previously examined on the merits, and further evaluated for patentability under 37 CFR 1.104. Additionally, the previous restriction requirement(s)is/ are hereby WITHDRAWN as to any claims that require all limitations of an allowable claims. Applicant(s) are further reminded that claims drawn to the subject matter of the previously withdrawn claims of the present application presented in a continuation or divisional application may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170, USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
NOTE that the drawings remain objected to under 37 CFR 1.83(a). It is emphasized that the drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention, which the instant drawings [except for the replacement Figures 12A-H] fails to clearly show. The previous request for formal drawings [at least for Figures 18, 20B, 28A] is being maintained. No new matter should be entered.  The objection to the drawings will not be held in abeyance.  
The following is an examiner’s statement of REASONS FOR ALLOWANCE: 
Claims 24-27, 33-35, 40, 41, 54, 55 and 57, as amended, have been found to overcome the previous rejections, and are currently considered allowable, since the prior art of record does not teach nor fairly suggest a dispensing device having the structure set forth in the amended claim 24, where the closed tips must have depressions and the plate must have grooves, as recited.  
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798